Citation Nr: 0511401	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  02-07 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for steroid induced 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran failed, 
without explanation, to report for a scheduled Board hearing 
in October 2002.  Therefore, his request for a personal 
hearing must be considered as withdrawn.  38 C.F.R. 
§ 20.704(d) (2003).  The case was remanded for additional 
development in March 2004.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  The evidence demonstrates the veteran's diabetes mellitus 
was incurred as a result of steroid treatment and is not due 
to any incident of active service.


CONCLUSION OF LAW

The veteran's diabetes mellitus was not incurred in or 
aggravated by active service and is not due to any incident 
of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in May 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ) adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board.  The issue on appeal was also re-adjudicated and a 
supplemental statement of the case was issued in January 
2005.  The veteran has been provided every opportunity to 
submit evidence and argument in support of this claim and to 
respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
January 2005 supplemental statement of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence as to this matter would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a specific medical opinion pertinent to the issue 
on appeal was obtained in July 2004.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Service Connection Claim
Factual Background

Service medical records are negative for complaint, 
diagnosis, or treatment related to diabetes mellitus.  The 
veteran's May 1970 separation examination revealed a normal 
clinical evaluation of the endocrine system.  Records show he 
served in the Republic of Vietnam from December 1968 to 
December 1969.

Private medical records dated in March 1996 show the veteran 
underwent kidney transplant as a result of end stage renal 
disease secondary to hypertension.  It was noted that the 
post-transplant course was remarkable for steroid induced 
hyperglycemia.  Subsequent VA and private medical records 
show the veteran was treated for steroid induced diabetes 
mellitus.  In correspondence dated in November 2001 a private 
physician opined the veteran's diabetes was either caused or 
aggravated by steroids used in association with a renal 
transplant.  

In correspondence in support of his claim the veteran 
asserted his diabetes mellitus was incurred as a result of 
his herbicide exposure during service in Vietnam.  In his 
June 2002 VA Form 9 he noted he had first been diagnosed with 
diabetes mellitus no more than three weeks after his 
transplant in February 1996.  He stated he had been told that 
they did not really know what caused diabetes, but that 
sometimes Prednisone could cause such side effects and that 
no one really knew all of the effects of exposure to Agent 
Orange.  He asserted his exposure to Agent Orange predisposed 
him to diseases such as diabetes and that it was unlikely and 
improbable that this illness had no relationship to his 
service in Vietnam.  

In June 2004 the veteran's claims file was reviewed by a VA 
physician for an opinion concerning the etiology of his 
diabetes mellitus.  A summary of the veteran's pertinent 
medical history was provided.  It was the opinion of the 
physician that the veteran had steroid-induced diabetes 
mellitus that developed in February 1996, one week after his 
kidney transplant and one week after he was started on 
steroids.  It was noted that he did not have diabetes prior 
to that time.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Certain disorders, including type II diabetes mellitus, 
associated with herbicide agent exposure in service may be 
presumed service connected.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  Veterans diagnosed with an 
enumerated disease who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds the 
evidence demonstrates the veteran's diabetes mellitus was 
incurred as a result of steroid treatment related to a 
nonservice-connected kidney transplant and is not due to any 
incident of active service.  While the veteran is shown to 
have served in the Republic of Vietnam and it is likely he 
was exposed to Agent Orange, the presumption of service 
connection is not warranted in this case because it has been 
rebutted by competent, affirmative evidence to the contrary.  
See 38 C.F.R. § 3.307(d).  Although private medical 
correspondence dated in November 2001 indicated the possible 
aggravation of a pre-existing disorder as a result of the 
steroid treatment, the unequivocal opinion of the June 2004 
VA examiner that the veteran did not have diabetes mellitus 
prior to his kidney transplant is found to be persuasive.  
See Guerrieri, 4 Vet. App. 467; Gabrielson, 7 Vet. App. 36.

Although the veteran believes his diabetes mellitus was 
incurred as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. pp. 91; Espiritu, 2 Vet. App. 492.  Therefore, 
entitlement to service connection for steroid induced 
diabetes mellitus must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for steroid induced 
diabetes mellitus is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


